 Case 1:20-cr-00052-DLC Document 297
                                 296 Filed 08/31/21
                                           08/30/21 Page 1 of 2




      TELEPHONE: 1-212-558-4000
                                                                 125 Broad Street
       FACSIMILE: 1-212-558-3588
          WWW.SULLCROM.COM                                 New York, New York 10004-2498
                                                                              ______________________


                                                               LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                      BEIJING • HONG KONG • TOKYO

                                                                          MELBOURNE • SYDNEY




                                                               August 30, 2021

Via ECF

The Honorable Denise L. Cote,
    United States District Judge,
        Southern District of New York,
                                                       MEMO ENDORSED
            500 Pearl Street,
                 New York, NY 10007.

                 Re:        United States v. Timothy Wallace, 20-CR-52

Dear Judge Cote:

               On behalf of the defendant, Timothy Wallace, I write to respectfully
request an adjournment of Mr. Wallace’s sentencing hearing, currently scheduled for
September 16 at 11:00 AM, and related deadlines for the parties’ sentencing submissions.

                I have been in discussions with the Government about our objections to
the PSR in the hopes of resolving these issues without requiring a hearing. I was
informed by the Government on Friday that it agrees with only a subset of our objections.
As to other objections, I recently learned that a Fatico hearing as to Mr. Wallace’s co-
defendant Derek Livingston is scheduled for September 17, 2021 at 9:00 AM, that Mr.
Livingston’s counsel has raised with the Government certain of the same concerns and
objections that we have raised, and that Mr. Livingston’s counsel may adduce evidence at
the hearing that will be relevant to Mr. Wallace’s sentencing. While it is possible that
this questioning obviates the need for any questioning on behalf of Mr. Wallace, in light
of the Government’s position on certain of our objections, I would like an opportunity to
question the witness whom I understand the Government intends to call at the September
17, 2021 Fatico hearing. If convenient for the Court, we can join the hearing on that
date. I have conferred with counsel for Mr. Livingston and the Government, who have
no objection to this request.

               Because these matters are relevant to the sentencing submission we intend
to make on behalf of Mr. Wallace, I also respectfully request an adjournment of the
September 16, 2021 sentencing date, with Mr. Wallace’s sentencing submission due
within one week of the September 17, 2021 Fatico hearing (assuming we are permitted to
join the hearing), i.e., by September 24, 2021. Because I am scheduled to be traveling
     Case 1:20-cr-00052-DLC Document 297
                                     296 Filed 08/31/21
                                               08/30/21 Page 2 of 2




     The Honorable Denise L. Cote                                                        -2-


    from September 23 until October 7, 2021, I would respectfully request an adjournment of
    the sentencing date for Mr. Wallace to October 8, 2021 or any date thereafter that is
    convenient for the Court.

                                                              Sincerely,



                                                              Nicole Friedlander

    cc:    AUSA Thomas Wright (by ECF)
           Anna Sideris (by ECF)



The defendant has failed to identify
any material factual disputes
necessitating his participation in
a Fatico hearing and there are none
evident from the defendant's plea
agreement. Accordingly, the request
is denied.
Dated: August 31, 2021
